[g2018030619483597339988.jpg]

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

 



Exhibit 10.13

 

December 21, 2017



Larry Tsai

[address]

[address]

 

Dear Larry:

On behalf of Tetraphase Pharmaceuticals, Inc. (the "Company"), I am very pleased
to present you with this amended and restated offer letter in connection with
our offer to promote you to the position of Chief Medical Officer.  The purpose
of this letter is to summarize the terms of your continued employment with the
Company in this new appointment, should you accept our offer.

 

1.

Employment.  Effective December 29, 2017 (the “Effective Date”), you will be
employed to serve on a full-time basis in the position of Chief Medical Officer,
reporting directly to me as President and Chief Executive Officer, Tetraphase
Pharmaceuticals, Inc.   As Chief Medical Officer, you will have such duties and
responsibilities as are customary for such position and such other duties and
responsibilities as may be assigned to you by the Company.  You agree to
continue to devote your full business time, best efforts, skill, knowledge,
attention, and energies to the advancement of the Company's business and
interests and to the performance of your duties and responsibilities as an
employee of the Company.  

 

2.

Base Compensation.  As of the Effective Date, your base salary will be increased
to the rate of $15,577 per bi-weekly pay period (equivalent to an annualized
rate of $405,000), less all applicable federal, state, and local taxes and
withholdings, such base salary to be paid in installments in accordance with the
Company’s standard payroll practices.  Such base salary may be adjusted from
time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

3.

Bonus.  If the Board of Directors approves an annual bonus for fiscal year 2018
or any fiscal year thereafter, you may be eligible for a discretionary retention
and performance bonus award of up to 40% of your annualized base salary in such
year (the “Target Bonus”).  The bonus award, if any, will be based on both
individual and corporate performance and will be determined by the Board of
Directors of the Company in its sole discretion.  In any event, in order to be
eligible for and to earn a bonus, if any, you must be an active employee of the
Company on the date such bonus is distributed, as it also serves as an incentive
to remain employed by the Company. Any bonus that the Board determines to be
payable for a fiscal year will be paid before March 15th of the next fiscal
year.

 

4.

Benefits.  You will continue to participate in any and all benefit programs that
the Company establishes and makes available to its employees from time to time,
provided that you are eligible under (and subject to all provisions of) the plan
documents governing those programs.  Such benefits may include: participation in
group medical and dental insurance programs, term life insurance, long-term
disability insurance and participation in the Company's 401(k) plan.  The

 

 

 

--------------------------------------------------------------------------------

 

 

benefits made available by the Company, and the rules, terms, and conditions for
participation in such benefit programs, may be changed by the Company at any
time and from time to time without advance notice (other than as required by
such programs or under law).  With respect to vacation time, you will begin to
accrue vacation at 1.67 days/month or the equivalent of a maximum of 4 weeks per
calendar year.  Vacation may be taken at such times as may be approved by the
Company.  Your accrual and use of vacation time will also be subject to any and
all vacation policies and procedures that the Company establishes from time to
time.

 

5.

Stock Incentive Program.  You will continue to be eligible to participate in the
Company's stock incentive program.  In connection with your acceptance of this
promotion and subject to approval by the Company's Board of Directors, the
Company will grant to you an option to purchase 150,000 shares of the Company's
Common Stock (subject to adjustment for stock splits, combinations, or other
recapitalizations) which will vest (i.e., become exercisable) 6.25% of the
shares every three-months, subject to your continued employment by the
Company.  The option exercise price will be equal to the fair market value of
one share of Common Stock on the date of grant of the option as determined by
the Company's Board of Directors.  In addition, if you accept this offer of
promotion to Chief Medical Officer and also subject to approval of the Board of
Directors, the Company will grant you 40,000 Performance Based Restricted Stock
Units (PRSUs).  The option grant and the PRSUs will be issued pursuant to the
Company’s 2013 Stock Incentive Plan, the stock option agreement covering the
option and the Performance Based Restricted Stock Unit agreement covering the
PRSUs.

 

6.

At-Will Employment.  This letter shall not be construed as an agreement, either
express or implied, to continue to employ you for any stated term, and shall in
no way alter the Company’s policy of employment at will, under which both you
and the Company remain free to terminate the employment relationship at any
time, for any reason, with or without cause, and with or without
notice.  Although your job duties, title, compensation and benefits, as well as
the Company's personnel policies and procedures, may change from time to time,
the "at-will" nature of your employment may only be changed by a written
agreement signed by you and the principal executive officer of the Company,
which expressly states the intention to modify the at-will nature of your
employment.  Similarly, nothing in this letter shall be construed as an
agreement, either express or implied, to pay you any compensation or grant you
any benefit beyond the end of your employment with the Company, except to the
extent explicitly set forth in Section 7 hereof.

 

7.

Severance Benefits.  Notwithstanding your status as an at-will employee, in the
event that the Company (or, as may be applicable, an acquiring or succeeding
company) terminates your employment without “Cause,” or you terminate your
employment with the Company (or, as may be applicable, an acquiring or
succeeding company) for “Good Reason” (each term as defined in Exhibit A and in
either case a “Qualifying Termination”), you will be eligible for the benefits
outlined in either sub-section A or subsection B (the “Severance Benefits”),
subject to the terms set forth in this letter agreement:

(A)If a Qualifying Termination occurs prior to or more than twelve months
following a Change in Control Event (as defined in Exhibit A), the Company will
provide to you as severance pay an amount equal to twelve (12) months of your
then-current base salary (subject to all applicable federal, state and local
taxes and withholdings and payable over a twelve -month

- 2 -

 

--------------------------------------------------------------------------------

 

 

period in accordance with the Company’s regular payroll practices).  In
addition, should you timely elect and be eligible to continue receiving group
medical coverage pursuant to applicable “COBRA” law, and so long as the Company
can provide such benefit without violating the nondiscrimination requirements of
applicable law, the Company will, until the earlier of (x) the date that is
twelve (12) months following your termination date and (y) the date you (or, as
applicable, your beneficiaries) become eligible for coverage through a new
employer, continue to pay the share of the premium for such coverage that is
paid by the Company for active and similarly-situated employees who receive the
same type of coverage (provided that the Company will not pay more each month
than the monthly amount it was paying for your coverage when your employment
ended).  The remaining balance of any premium costs shall timely be paid by you
on a monthly basis (or such other basis as is required by the Company) for as
long as, and to the extent that, you remain eligible for COBRA continuation.  

(B)If a Qualifying Termination occurs upon or during the twelve month period
commencing upon a Change in Control Event, the Company will provide to you as
severance pay an amount equal to the sum of (i) twelve (12) months of your
then-current base salary (subject to all applicable federal, state and local
taxes and withholdings and payable over a twelve -month period in accordance
with the Company’s regular payroll practices) and (ii) an amount equal to 100%
of your then-current annual Target Bonus (subject to all applicable federal,
state and local taxes and withholdings and payable in a lump sum).  In addition,
should you timely elect and be eligible to continue receiving group medical
coverage pursuant to applicable “COBRA” law, and so long as the Company can
provide such benefit without violating the nondiscrimination requirements of
applicable law, the Company will, until the earlier of (x) the date that is
twelve (12) months following your termination date and (y) the date you (or, as
applicable, your beneficiaries) become eligible for coverage through a new
employer, continue to pay the share of the premium for such coverage that is
paid by the Company for active and similarly-situated employees who receive the
same type of coverage (provided that the Company will not pay more each month
than the monthly amount it was paying for your coverage when your employment
ended).  The remaining balance of any premium costs shall timely be paid by you
on a monthly basis (or such other basis as is required by the Company) for as
long as, and to the extent that, you remain eligible for COBRA
continuation.  Further, the vesting of all stock options held by you on the date
of termination shall be accelerated, such that such stock options shall become
100% fully vested and exercisable.

Your receipt of severance pay and benefits as set forth in this Section 7 is
conditioned upon your full compliance with the Non-Solicitation Agreement (as
defined in Section 8 below), your timely execution of a separation and release
of claims agreement prepared by and satisfactory to the Company (which will
include, at a minimum, a release by you of all releasable claims,
non-disparagement and cooperation obligations, and reaffirmation of your
continuing obligations under the Non-Solicitation Agreement) (the “Release”),
and any applicable revocation period with respect to the Release expiring
without revocation within 60 days (or such shorter period as may be directed by
the Company) following your termination date.  If the Release has been executed
and any applicable revocation period has expired prior to the 60th day following
your termination, then the severance payments and benefits shall commence (or in
the case of any lump sum payment, be paid) on the first regular pay date after
any applicable revocation period has expired (but no earlier than the 30th day
following your termination date); provided, however, that if the 60th day
following your termination occurs in the calendar year following the

- 3 -

 

--------------------------------------------------------------------------------

 

calendar year during which your termination occurs, then the severance payments
shall commence (or in the case of any lump sum payment, be paid) no earlier than
January 1 of such subsequent calendar year. The provision of severance pay and
benefits hereunder shall be subject to the terms and conditions set forth in
Section 11 hereto. In the event you breach your obligations under the Release or
the Non-Solicitation Agreement, you will have no right to receive, and the
Company shall not provide to you, any severance pay or benefits following the
date of such breach. Such cessation of payments and benefits shall be in
addition to, and not in lieu of, any and all other remedies, whether at law or
in equity, available to the Company for such breach.

 

8.

Non-Solicitation, Non-Disclosure and Developments Agreement.  As a condition of
your continued employment and promotion, you reaffirm your obligations under the
Non-Solicitation, Non-Disclosure and Developments Agreement (the
“Non-Solicitation Agreement”) which you previously signed in connection with
your employment, a copy of which is enclosed with this letter.

 

9.

Company Policies and Procedures.  As an employee of the Company, you remain
required to comply with all Company policies and procedures.  Violations of the
Company's policies may lead to immediate termination of your
employment.  Further, the Company's premises, including all workspaces,
furniture, documents, and other tangible materials, and all information
technology resources of the Company (including computers, data and other
electronic files, and all internet and email) remain subject to oversight and
inspection by the Company at any time.  Company employees should have no
expectation of privacy with regard to any Company premises, materials,
resources, or information.

 

10.

Other Agreements and Governing Law. You represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing you
from continuing employment with or carrying out your responsibilities for the
Company hereunder, or which is in any way inconsistent with the terms of this
letter.  Please note that this amended and restated offer letter is your formal
offer of continued employment and supersedes any and all prior or
contemporaneous agreements, discussions and understandings, whether written or
oral, relating to the subject matter of this letter or your employment with the
Company, including without limitation the previous offer letter between you and
the Company dated March 14, 2014.  The resolution of any disputes under this
letter will be governed by Massachusetts law.

 

11.

Section 409A of the Code.  

Subject to the provisions in this Section 11, any severance payments or benefits
under this letter will begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of your employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
this letter.

(a) It is intended that each installment of the severance payments and benefits
provided under this letter shall be treated as a separate “payment” for purposes
of Section 409A of the Internal Revenue Code and the guidance issued thereunder
(“Section 409A”). Neither you nor the Company will have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

- 4 -

 

--------------------------------------------------------------------------------

 

(b) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this paragraph, “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Internal Revenue Code.

(c) If, as of the date of your separation from service from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits provided under this letter
shall be made on the dates and terms set forth in this letter.

(d) If, as of the date of your separation from service from the Company, you are
a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in this letter; and

(ii) Each installment of the severance payments and benefits due under this
letter that is not described in Section 11(d)(i) and that would, absent this
subsection, be paid within the six-month period following your separation from
service from the Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of payments or benefits if and to the maximum extent
that that such installment is deemed to be paid under a separation pay plan that
does not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service). Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of your second taxable year following the taxable year
in which the separation from service occurs.

(e) All reimbursements and in-kind benefits provided under this letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in your offer letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if the payments and benefits

- 5 -

 

--------------------------------------------------------------------------------

 

provided in this letter are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

 

If you agree with the terms of your continued employment in connection with your
appointment to the position of Chief Medical Officer, as set forth herein,
please sign the enclosed duplicate of this letter in the space provided below
and return it to me.  This offer is effective through December 28, 2017.  If you
do not accept this offer by such date, it will be deemed revoked.   

On behalf of Tetraphase Pharmaceuticals, Inc.

Guy Macdonald
President and Chief Executive Officer

 

The foregoing correctly sets forth the terms of my continued at-will employment
by the Company.  I am not relying on any representations pertaining to my
employment other than those set forth above.

 

/s/ Larry Tsai                                        
Larry Tsai

Date: December 27, 2017                          

 

 

 

 




- 6 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Definitions

For the purposes of this amended and restated offer letter:

(1)  “Cause” shall mean: (a) a good faith finding by the Board of Directors of
the Company in its sole discretion that you have (i) failed or refused to
substantially perform your assigned duties for the Company, or failed or refused
to comply in any material respect with the Company’s material policies or
procedures, which failure or violation is not cured (provided that the Company
deems that such failure or violation is curable) within 20 days following
written notice from the Company to you specifying the duties not performed or
the nature of the violation, (ii) engaged in dishonesty, gross negligence or
misconduct, or (iii) breached any employment agreement, confidentiality
agreement, non-solicitation agreement, or other agreement entered into between
you and the Company; or (b) your conviction of, or the entry of a pleading of
guilty or nolo contendere by you to, any crime involving dishonesty or moral
turpitude or any felony.

(2)  “Change in Control Event” shall mean

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control Event: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), or (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

(b) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business Combination
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Outstanding Company Voting Securities immediately prior to such Business
Combination:

provided that, where required to avoid additional taxation under Section 409A,
the event that occurs must also be a “change in the ownership or effective
control of a corporation, or a change in the

- 7 -

 

--------------------------------------------------------------------------------

 

ownership of a substantial portion of the assets of a corporation” as defined in
Treasury Regulation Section 1.409A-3(i)(5).

 

(3)  “Good Reason” shall occur if a Cause event has not occurred or has not been
cured, to the extent curable, and if (x) you provide written notice to the
Company of the event or change you consider to constitute “Good Reason” within
30 calendar days following its occurrence, (y) you provide the Company with a
period of at least 30 calendar days to cure the event or change, and (z) the
“Good Reason” persists following the cure period, and you actually resign within
60 calendar days following the event or change. An event or change constituting
“Good Reason” shall be limited to any of the following that occur without your
prior written consent: (a) a material diminution of your duties, authority or
responsibilities, provided, however, that the assignment of different duties to
you by the Company involving a reasonably comparable level of responsibility
shall not, by itself, constitute “Good Reason,” and provided, further, that a
change in your duties, authority or responsibilities solely as a result of the
Company’s acquisition by or merger with another entity, if you continue to have
a comparatively senior role relative to the Company or its successor following
such event, shall not, by itself, constitute “Good Reason”; (b) a material
diminution in your base compensation, or (c) the relocation of the principal
place at which you provide services to the Company by at least 50 miles and to a
location such that your daily commuting distance is increased.  

 

- 8 -

 